Citation Nr: 1236059	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to include as due to chemical exposure.

2.  Entitlement to service connection for residuals of colon rectal cancer, to include as due to chemical exposure. 

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to chemical exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter
ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing at the RO in March 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues were remanded for further development by the Board in June 2011 to afford the Veteran with a VA examination and nexus opinion.  The Veteran was afforded a VA examination in July 2011.  The examiner provided the requested opinions and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues of service connection for multiple myeloma, residuals of colon rectal cancer, and diabetes mellitus, type II, to include as due to chemical exposure, are again remanded for further development.  The issues were remanded in June 2011 for a VA examination and opinion.  In July 2011, the Veteran was afforded a VA examination.  The examiner noted that after review of the Veteran's pertinent records as well as the most current medical examinations, diagnostics, and consults, with review and examination of the Veteran and in light of most pertinent and credible medical information and sources, it would require resorting to mere speculation to determine whether the Veteran's currently claimed conditions of multiple myeloma, diabetes, and colon cancer are related to an injury, illness, or exposure incurred while on active duty military service.  The examiner noted inconclusive evidence that the Veteran was subjected directly to sources of biological, chemical, or radioactive contaminants.

The Veteran has testified that he was exposed to napalm and white phosphorous in service and has provided photographs indicating he may have been exposed to DDT.  For purposes of obtaining an etiology opinion, the examiner should accept that the Veteran was exposed as he has stated.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  If possible, the claims file should be referred to the same examiner who conducted the July 2011 VA examination for clarifying medical opinion.  For the purpose of this opinion, the examiner should accept the Veteran's statements regarding exposure to DDT, napalm, and white phosphorous as fact.  

a.)  As to his multiple myeloma, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's exposure to white phosphorous, napalm, and DDT during service and should address the lay articles contained in the claims file.

b.)  As to his residuals of colon cancer, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's exposure to white phosphorous, napalm, and DDT during service and should address the lay articles contained in the claims file.

c.)  As to his diabetes mellitus, type II, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's exposure to white phosphorous, napalm, and DDT during service and should address the lay articles contained in the claims file.

A complete rationale must be provided for any opinion stated.  If the examiner again notes that an opinion may not be provided without resorting to speculation, the examiner should provide a rationale for the inability to relate the diagnosis to service and should specifically indicate if any further information or testing would assist the examiner in making the determination.

2.  If, and only if, the July 2011 examiner is unavailable, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of his multiple myeloma, residuals of colon rectal cancer, and diabetes mellitus.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  

For the purpose of this opinion, the examiner should accept the Veteran's statements regarding exposure to DDT, napalm, and white phosphorous as fact.  The examiner should clearly address the following:

a.)  As to his multiple myeloma, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's exposure to white phosphorous, napalm, and DDT during service and should address the lay articles contained in the claims file.

b.)  As to his residuals of colon cancer, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's exposure to white phosphorous, napalm, and DDT during service and should address the lay articles contained in the claims file.

c.)  As to his diabetes mellitus, type II, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's exposure to white phosphorous, napalm, and DDT during service and should address the lay articles contained in the claims file.

A complete rationale should be given for any opinion provided.  If the examiner again notes that an opinion may not be provided without resorting to speculation, the examiner should provide a rationale for the inability to relate the diagnosis to service and should specifically indicate if any further information or testing would assist the examiner in making the determination.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a respiratory disorder or sleep apnea is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



